*639MEMORANDUM**
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner Roberto Tejeda-Mungia’s motion to reopen proceedings.
The BIA did not abuse its discretion in denying petitioner’s motion to reopen because the motion to reopen was untimely and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002).
Moreover, this court lacks jurisdiction to review the BIA’s discretionary decision to decline to exercise its sua sponte authority to reopen petitioner’s case. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
Accordingly, respondent’s motion for dismissal, in part, and summary disposition, in part, is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED, in part; DISMISSED, in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.